DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 02/22/2022.
In the instant application, claims 7-13 and 24-33 are cancelled; claims 1, 14 and 34 are amended independent claims; claims 1-6, 14-23 and 34-37 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-6, 14-23 and 34-37 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to layout methods and a layout equipment for adaptively control the position of window control bars applied to an intelligent terminal, the intelligent terminal includes or is connected with a large-screen display, at least one window is displayed on the large-screen display, and the method comprises: receiving detection information from the large-screen display by the intelligent terminal, wherein the detection information comprises screen operation information or screen placement information; determining window layout positions corresponding to the detection information in a preset window layout table by the intelligent terminal; and laying out the window control bars on the windows displayed on the screen display according to the window layout positions. Therefore, the window control bars displayed on the screen are adaptively laid out and adjusted according to various kinds of information of the screen display.
Independent claims 1, 14 and 34 when considered as a whole, are allowable over the prior arts of record.  
The closest prior arts, as previously cited: Chen et al. (US 2014/0168166) teaches a method for detecting whether there is a first operating body within a predetermined space range, and generating a detection result; acquiring first operating information corresponding to the first operating body if the detection result indicates that there is the first operating body within the predetermined space range; generating an adjustment instruction based on the first operating information; and adjusting a display parameter of the first display object based on the adjustment instruction. KANG et al. (US 2014/0075377) teaches an interface unit configured to provide at least one of wired and wireless interface for connection of an external display device and an external input device, a touchscreen configured to display a window screen having a layout for a default region of the mobile terminal and a virtual input device for desktop environmental control of a desktop region of the external display device and to receive a control input using the virtual input device, and a controller configured to control desktop virtualization for displaying, when interoperating with the external display device, data and application generated in the mobile terminal in correspondence to the desktop environment through the external display apparatus and processing operations. Lan et al. (US 2014/0101581) teaches a method for obtaining touch information; arranging a first user interface of an application program according to the touch information, where the arrangement is adjusting an element position of the user interface; and presenting a second user interface that is of the application program and is obtained after the arrangement.
However Chen, KANG and Lan do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 14 and 34. For example, the prior arts do not teach of suggest the steps of “receiving detection information from the large-screen display by the intelligent terminal, wherein the detection information comprises information indicating a type among a plurality of types of inputting information to the large-screen display  or information indicating a position of the large-screen display relative to a horizontal plane; determining a display position of a window control bar relative to the at least one window corresponding to the detection information based on a preset table by the intelligent terminal, wherein the preset  table stores corresponding relationships  between a plurality of kinds of detection information and a plurality of display positions of a window control bar relative to a corresponding window; and calling a preset window control bar layout interface by the intelligent terminal to lay out the window control bar on the at least one window displayed on the large-screen display based on the determined display position of the window control bar.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174